     CASE 0:19-cv-02638-WMW-TNL Document 11 Filed 07/22/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Matthew Scott Stewart,                                     Case No. 19-cv-2638 (WMW/TNL)

                            Petitioner,
                                                  ORDER ADOPTING REPORT AND
       v.                                             RECOMMENDATION

Tracy Beltz, warden,

                            Respondent.


      This matter is before the Court on the March 5, 2020 Report and Recommendation

(R&R) of United States Magistrate Judge Tony N. Leung. (Dkt. 10.) No objections to the

R&R have been filed. In the absence of timely objections, this Court reviews an R&R for

clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996)

(per curiam). Having reviewed the R&R, the Court finds no clear error.

      Based on the R&R and all of the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1.     The March 5, 2020 R&R, (Dkt. 10), is ADOPTED.

      2.     Respondent’s motion to dismiss, (Dkt. 5), is GRANTED.

      3.     Petitioner’s petition for a writ of habeas corpus, (Dkt. 1), is DENIED.

      4.     This matter is DISMISSED WITH PREJUDICE.

      5.     No certificate of appealability will issue.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: July 22, 2020                                       s/Wilhelmina M. Wright
                                                           Wilhelmina M. Wright
                                                           United States District Judge
